

Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (“Amendment”) is effective as of March 13, 2018 (the “Effective
Date”), by and among Orrstown Financial Services, Inc., a Pennsylvania
corporation (“Orrstown”), Orrstown Bank, a bank and trust company organized
under the Pennsylvania Banking Code of 1965 and a wholly owned subsidiary of
Orrstown (the “Bank”) (Orrstown and the Bank are hereinafter collectively
referred to as the “Employer”) and Benjamin W. Wallace, an adult individual (the
“Executive”).


BACKGROUND


Executive is currently employed with Employer pursuant to an Employment
Agreement dated May 28, 2015 (the “Employment Agreement”). Executive has
submitted a voluntary resignation of employment and, as a result, Employer and
Executive now desire to enter into this this Amendment (this “Amendment”) to the
Employment Agreement, to address the terms and conditions of Executive’s
remaining employment.


In order to effectuate this Amendment and to ensure that the remaining
provisions of the Employment Agreement continue to be enforceable, Executive and
Employer hereby agree: (1) to waive the Employment Agreement’s Notice provisions
contained in Section 6.3.; (2) that this Amendment shall not violate or be
inconsistent with the Employment Agreement’s Entire Agreement and Modification
provisions contained in Section 6.4; and (3) to the extent a remaining
Employment Agreement Section expressly or impliedly refers to a provision that
is amended or deleted pursuant to this Amendment, those references shall be
considered stricken without affecting the enforceability of the remaining
provisions of the Employment Agreement Section.


Consistent with the above, and in consideration of the premises and the mutual
covenants and agreements contained herein, and intending to be legally bound
hereby, the parties hereto agree the amend the Employment Agreement as follows:


ARTICLE I. Capacity and Duties.
New paragraph 1.1(c). In addition to those duties set forth in paragraph 1.1(a)
and (b), Executive shall agree to complete the following projects prior to the
expiration of Executive’s Employment Term:
i.
Bank at Work Project – complete set up of fields for company identification and
direct deposit tracking.

ii.
CECL – complete collection of loan level data from 2010 – 2013; expectation that
Company will have support to run parallel programs by 6/30/2018.





--------------------------------------------------------------------------------




iii.
Precision Lender – final refinements to include ability to include total bank
relationship of customer.

iv.
OnBoard (Jack Henry) – complete integration of account opening platform,
including the following:

▪
eSign capabilities

▪
Enterprise workflow

▪
Xperience

▪
Chexsystem integration

▪
Harland Clarke integration

▪
Debit Card ordering integration

▪
Net Teller integration

▪
Cognos integration

v.
Private Banking – establish applicable product set up and coding, debit card
availability. Expected to be operational by 4/1/18.

vi.
Wealth Management – define imagining project and system for OFA.

vii.
Establish a process for tracking and monitoring employee access; need to be able
to identify employees who are viewing employee/director accounts.

viii.ILT – provide fully operational units for identified locations.
ix.
2018 Branch openings – prepare physical location with all needed technology and
telephony needed to open and operate new branches on time.

x.
Insure stability of key ongoing operational capabilities and relationships, as
follows:

▪
Website; identify support received from Banno and in-house capabilities

▪
eBranch Mortgage advertising

▪
Race Data

xi. Baker Hill commercial workflow refresh (expected implementation is early
Q3).


xii. In addition to the above, Executive shall agree to complete the projects
and reporting, customized programming, and ongoing responsibilities of the
Technology group attached hereto and described more fully in Exhibit A.
Satisfactory completion of the foregoing projects is a condition of this
Amendment and shall be determined by Employer in its sole reasonable discretion.




--------------------------------------------------------------------------------




New paragraph 1.1(d). Prior to the expiration of Executive’s Employment Term,
Executive shall provide Employer with a complete, detailed list of all
contractual obligations (along with a copy of all contracts) his Department has
entered into and currently in effect. In addition, Executive shall immediately
withdraw from all speaking or other engagements in which he has committed to
speak as a representative of Employer. Any and all requests by Executive for a
release from this obligation must be made in writing.
ARTICLE II. Term of Employment.
2.1. Term. The term of Executive’s employment shall now expire on September 1,
2018, if not sooner terminated by the Employer for Cause (as defined in Section
4.3). Employer shall not contest Executive’s post-Term claim for unemployment
compensation, if any.
ARTICLE III. Compensation.
3.1. Basic Compensation. As compensation for Executive’s services through the
remainder of the Term, the Employer shall pay to Executive a salary at an annual
rate equal to $239,498.22, payable in periodic installments in accordance with
the Employer’s regular payroll practices in effect from time to time. The
foregoing is hereinafter referred to as Executive’s “Base Salary.” For purposes
of clarification, Executive’s Base Salary will be paid only through September 1,
2018 and, thereafter, Employer shall have no further obligation to pay Base
Salary to Executive.
 
ARTICLE IV. Termination of Employment.
Paragraphs 4.1, 4.2, 4.4, and 4.5 are intentionally deleted.


ARTICLE V. Restrictive Covenants and Clawback
New paragraph 5.3(e). Any and all requests by Executive for restrictive covenant
carve-outs or releases (including non-competition releases), must be made in
writing and prior to Executive accepting subsequent employment or engagement.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
        


 
Benjamin Wallace
 
Name: (“Executive”)
 
/s/ Benjamin Wallace
 
Signature









    


 
ORRSTOWN FINANCIAL CORPORATION (“Orrstown”)
 
 
 
By: /s/ Thomas R. Quinn, Jr.
 
Name: Thomas R. Quinn, Jr.
 
Title: President & CEO

    








 
 
ORRSTOWN BANK (the “Bank”)
 
 
 
By: /s/ Thomas R. Quinn, Jr.
 
Name: Thomas R. Quinn, Jr.
 
Title: President & CEO





